Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims were rejected under 112(b) and the amendments filed on 1/6/2021 overcome the rejection.
The claims had been previously allowed over the prior art. Local breakout bearers are known to be used to bypass the core network and use local bearers for packet transmission, as SIPTO and LIPA (for example, see Wang et al. US PGPUB 2016/0227439, paragraphs 0077, 0087), and packet data networks, as SIPTO or LIPA, are known to be formed in local environments as enterprises, homes, etc., where a user plane gateway will be used for the local transmission of packets, bypassing the core network (see for example Choi et al. US PGPUB 2014/0293882, paragraphs 0018, 0021, 0023; Xu et al. US PGPUB 2014/0233532, paragraphs 0009-0013). References also teach that a UE disconnecting or in a handover process can be detected, and a policy applied so that packets can be transmitted to that UE via a local network (see McCann et al. US PGPUB 2016/0337271 paragraphs 0099, 0104-0107, 0113; here a vSwitch acts as a user plane portion of a service gateway, paragraph 0065). However, the combination of elements as recited in the claims is not met by the prior art and the claims are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2016/0337271 to McCann et al.
2016/0112945 to Chen et al.
2016/0227439 to Wang et al.
2014/0293882 to Choi et al.
2019/0208572 to Wang et al.
2019/0037474 to Xu et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466